Citation Nr: 1819216	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for status post arthrotomy of the left knee for Osgood-Schlatter's disease with scar.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2009 and March 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in November 2017 for additional development. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee Osgood-Schlatter disease has been manifested by slight knee disability.

2.  The Veteran has not been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent rating for status post arthrotomy of the left knee for Osgood-Schlatter disease with scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2017).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by the letters dated in April 2009 and February 2013.  

The Board finds the duty to assist the Veteran has also been satisfied in this case.  
VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The Board remanded the claims on appeal in November 2017 to afford the Veteran a VA examination that addresses the severity of the Veteran's left knee Osgood-Schlatter disease.  The Board notes that the record shows no copies of correspondence sent to the Veteran or reports of contact showing that Veteran was notified about a VA examination.  However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties," which, in this case, creates a presumption that that the Veteran was notified of the time, date, and location of the examination.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Further, the supplemental statement of the case stating that the Veteran failed to report to his VA examination was mailed to the Veteran.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)). The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  Here, neither the Veteran nor his representative raised any issues related to the declaration that he failed to report for the examination.  Therefore, the Board finds that the Veteran was notified about the VA examination.

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, a veteran must cooperate with the VA in obtaining evidence. 

When a claimant fails to report for a scheduled VA examination, without good cause, a compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2017).  

The Veteran did not provide an explanation for failing to submit to a VA examination.  Therefore, the Veteran failed to report to the scheduled examination without good cause.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the appellant, VA is unable to provide any additional assistance.  The Board finds that VA's duty to assist has been met, in that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Status Post Arthrotomy of the Left Knee for Osgood-Schlatter Disease with Scar

Factual Background

There is a large amount of evidence in this case, consisting of mainly medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (The Board is presumed to have considered all evidence presented in the record and is therefore not required to specifically discuss every piece of evidence.).  

The Veteran has been service-connected for Osgood-Schlatter disease since he left service in May 1972.  Post-service records, including those in connection with a claim for worker's compensation benefits, show the Veteran sustained severe injury to both lower extremities in an October 1977 motor vehicle accident.  

In July 2007, the Veteran had a left total knee replacement.  In a September 2008 progress note, the Veteran's private physician noted that the knee replacement was for post-traumatic degenerative joint disease.

The Veteran's disability rating was increased to 10 percent disabling as of March 10, 2009, the date the instant claim was filed.

During an April 2009 VA examination, the examiner diagnosed the Veteran with status post arthrotomy, left knee for Osgood-Schlatter Disease and status post total knee arthroplasty.  During the examination, the Veteran reported constant knee pain that could be elicited by physical activity and stress, plus feelings of weakness, stiffness, swelling, giving way, and lack of endurance.  The examiner noted left knee tenderness and no signs of edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  On examination, the Veteran had left knee flexion to 130 degrees, with pain occurring at 130 degrees, and full extension.  After repetitive use, the examiner found that the Veteran was additionally limited after repetitive use with no additional limitation in degree of motion.  The examiner also found that stability tests for the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus were all within normal limits.  The examiner noted that the Veteran's left knee disability affected his usual occupation and daily activity by limiting his mobility.

In a May 2009 letter, the Veteran's private physician stated that the Veteran underwent reconstructive surgeries on right foot and right ankle.  The physician stated that the Veteran's hindfoot and ankle arthrodesis on the right side limited the Veteran's activities and caused stress and degeneration on his left knee joint.  Based on the foregoing, the physician stated that he was not comfortable with the Veteran returning to his previous line of work. 

A July 2009 radiology consultation found degenerative changes in the left knee.  The examiner noted evidence of prior surgery, including the placement of arthroplasty along the lateral aspect of the proximal tibial plate that the examiner determined may have bridged a plateau fracture.  The examiner did not find any apparent effusion or radiopaque foreign body.

In a November 2009 private treatment record, the examiner noted that Veteran's right knee was worse than his left.  The Veteran reported being able to walk about one block and increased pain with walking or standing for long periods.

A February 2011 radiology consultation noted a total knee replacement hardware intact and proper alignment.  The examiner also noted evidence of post-traumatic deformity of the underlying tibia and adjacent fibula.  The examiner made no acute findings.  

In a September 2012 VA treatment record, the physician noted that the Veteran was having right knee pain and started using crutches because the Veteran could not walk with his cane.

During a December 2012 VA examination, the examiner diagnosed the Veteran with: (1) bilateral knee osteoarthritis with total left knee replacement in 2007; and (2) Osgood-Schlatter disease of the left knee, status post arthrotomy in 1991.  At the examination, the Veteran reported flare-ups with walking and with prolonged standing (more than 30 minutes).  On examination, the Veteran had left knee flexion to 110 degrees, with pain starting at 70 degrees, and extension, at worst, to 10 degrees, with painful motion at 10 degrees.  After repetitive use, the examiner found that the Veteran had no additional limitation in degree of motion.  The examiner noted pain on movement and palpation.  The examiner found normal muscle strength, anterior stability, posterior stability, and medial-lateral stability.  The examiner also found no evidence or history of recurrent patellar subluxation/dislocation, shin splints, or meniscal conditions.  The examiner noted that the Veteran had a surgical scar, but found that the scar was not painful and/or unstable, or a total area greater than 39 square centimeters.  The examiner noted that the Veteran had constant use of assistive devices, specifically crutches or canes.  The examiner found that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that imaging studies showed bilateral degenerative or traumatic arthritis, no patellar subluxation, and no other significant diagnostic test findings.  The examiner stated that the functional impact of the Veteran's knee condition on his ability to work was that the Veteran reported pain and difficulty walking more than 50 feet, bending/squatting, and standing more than 30 minutes.  The examiner found that the Veteran did not undergo knee replacement surgery because of his Osgood-Schlatter disease, but rather because of the nonservice-connected osteoarthritis that was caused by the post-service motor vehicle accident.  The examiner explained that Osgood-Schlatter disease does not cause osteoarthritis of the knee as they are separate conditions.  The examiner further explained that osteoarthritis involves the synovial joint and can be treated with knee replacement, whereas Osgood-Schlatter disease is extra-articular involving the proximal tibia and is not a reason to undergo knee replacement.  

At the April 2017 hearing, the Veteran's representative stated that the VA may not be able to separate the Veteran's Osgood-Schlatter disease with the left knee arthritis and that the Veteran may have developed arthritis as a result of the surgery for Osgood-Schlatter disease.

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2017).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's initial disability rating was 0 percent.  In a June 2009 rating decision, the service-connected left knee disability was granted a 10 percent rating for arthrotomy of the left knee for Osgood-Schlatter disease with scar under Diagnostic Code 5262, from March 10, 2009.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An impairment of the tibia and fibula with slight knee or ankle disability is rated at 10 percent.  An impairment of the tibia and fibula with moderate knee or ankle disability is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Flexion limited to 60 degrees is rated at 0 percent.  Flexion limited to 45 degrees is rated at 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Extension limited to 5 degrees is rated at 0 percent.  Extension limited to 10 degrees is rated at 10 percent.  Id. at Diagnostic Code 5261.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004.  As the Veteran's left knee flexion has not been limited to more than 60 degrees and extension has not been limited to more than 10 degrees, he would be potentially entitled to no more than 10 percent for limitation of motion.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  As evaluation for limitation of motion and impairment of the tibia and fibula would be pyramiding, and the maximum limitation of motion rating that the Veteran is potentially eligible to receive is no greater than his current disability rating, the Board will not change the assignment of the Veteran's diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for subluxation or lateral instability, Diagnostic Code 5258 for dislocation of semilunar cartilage, Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2017).

The Veteran is service-connected for left knee Osgood-Schlatter disease and not left knee degenerative arthritis.  In the November 2017, the Board requested a VA examination in order to, inter alia, determine whether the left knee degenerative arthritis is related to the left knee Osgood-Schlatter disease, the severity of his left knee disability and, if possible, which symptoms are attributed to his Osgood-Schlatter disease and which symptoms are attributed to his degenerative arthritis.  Because the Veteran did not report to the examination, the Board must make a determination based upon the evidence of record.  38 C.F.R. § 3.655 (2017).  

The evidence of record indicates that the Veteran's left knee degenerative arthritis is not related to his Osgood-Schlatter disease.  A May 2009 note from the Veteran's treating physician stated that the Veteran's hindfoot and ankle disabilities cause stress and degeneration on his left knee joint.  Further, the December 2012 VA examiner found that the Veteran underwent left knee replacement surgery because of his nonservice-connected osteoarthritis, which was caused by the 1977 motor vehicle accident.  The December 2012 examiner stated the osteoarthritis involves the synovial joint and that the Osgood-Schlatter disease involves the proximal tibia.  Accordingly, the Board finds that the Veteran's left knee degenerative arthritis is not related to his Osgood-Schlatter disease and is therefore not compensable for VA purposes.  See 38 U.S.C. 1110.

The Board finds that the evidence of record does not support a finding that the Veteran's tibia and fibula impairment  manifests in moderate knee disability.  

Several evaluations and treatment records indicate that the Veteran uses a cane and/or crutches in order to ambulate.  The preponderance of the evidence of record indicates that the Veteran's difficulty ambulating is predominately related to his bilateral ankle and knee disabilities.  The May 2009 letter from the Veteran's private doctor indicates that, at that time, the Veteran's main lower extremity difficulties were attributed to ankle and hindfoot problems.  This is consistent with several treatment records focusing on the Veteran's ankle disability.  Several records from 2009-2012 state that the Veteran's right knee caused him more pain than his left knee.  Further, June 2009 and November 2011 radiology assessments indicate that the Veteran's left knee remained properly aligned.  Based on the foregoing, the Board concludes that a criteria for a rating in excess of 10 percent for left knee Osgood-Schlatter have not been met. 

The preponderance of the competent evidence of record does not support the grant of a rating in excess of 10 percent for the service-connected left knee Osgood-Schlatter disease.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 C.F.R. § 4.3. 

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.   

The Veteran does not meet the threshold requirements for TDIU.  The Veteran has current disability ratings of 0 percent for hearing loss, 10 percent for tinnitus, 10 percent for left index finger fracture, and 10 percent for status post arthrotomy of the left knee for Osgood-Schlatter disease with scar; his combined rating is 30 percent.  As the Veteran does not have a single service-connected disability ratable at 60 percent or more, or at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more, he does not meet the threshold requirements for TDIU eligibility.  

The Board notes that the Veteran believes he should be granted TDIU because he currently receives full disability benefits from the Social Security Administration (SSA).  While SSA makes its determination based on the individual's full disability picture, VA makes a TDIU determination based solely on the Veteran's service-connected disabilities.   38 C.F.R. § 3.341.  Further, SSA's determination is not binding on VA. 

Accordingly, the Veteran's claim for TDIU is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent for status post arthrotomy of the left knee for Osgood-Schlatter disease with scar is denied.

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


